Citation Nr: 1203485	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 through November 1945 and from October 1951 through September 1954. Thereafter, the Veteran also served as a member of the United States Army Reserves, which included periods of active duty for training (ACDUTRA).  The appellant is the Veteran's widowed spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  

The appellant has recently submitted a packet of material directly to the Board without a waiver of RO consideration.  Such evidence should be considered by the RO/AMC on remand in the first instance.

The appellant claims that her husband's death was due to disability related to his various periods of service.  She has proffered various theories of entitlement, including that he was exposed to radiation in service, which was alleged to have caused his cancer.  More recently, however, she argues that his pulmonary fibrosis arose during his reserve service.  She submitted a 1998 treatment record from Naval Medical Center, San Diego, on which the physician noted that the Veteran's pulmonary fibrosis had existed for some twenty years prior to the date of treatment.  The appellant points out in her January 2010 statement that this would mean that the Veteran's pulmonary fibrosis at least existed during a period of service.  The Board recognizes that the Veteran's terminal treatment records do show complaints of shortness of breath, and his death certificate notes pulmonary fibrosis as the immediate cause of death with his metastatic prostate cancer as an "other significant condition contributing to death, but not resulting in the underlying cause."  Thus, this claim must be further developed in accordance with this theory of entitlement.

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related thereto.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2011).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time 

duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2011).  It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  It appears from the appellant's arguments that she believes the pulmonary fibrosis arising while 
he was a member of the reserves is sufficient to establish service connection.  However, as noted above, the evidence must establish that his pulmonary fibrosis arose during is related to events occurring on active duty or ACDUTRA, or is related to an injury occurring during INACDUTRA.  Simply being a member of the reserves, without being on duty, is not enough.  

A review of the record does not yield the necessary information required to adjudicate a claim such as this.  The Veteran's initial periods of active service are noted in the record, but it is not clear what dates between his two periods of active service, or what dates after his September 1954 discharge that he served on ACDUTRA and/or INACDUTRA.  Because the Appellant essentially contends that the Veteran was serving at the time that pulmonary fibrosis manifested, she should be asked to identify the dates of ACDUTRA or INACDUTRA during which she believes his pulmonary fibrosis was manifested or caused by a specific event or injury.  

In addition, the Veteran's personnel records and service treatment record from all 
of his reserve service should be requested through official channels.  38 C.F.R. § 3.159(c)(2).

Finally, while the appellant has provided her own theories as to how the Veteran's death is related to his military service or service connected disability, she has provided no medical evidence that provides an opinion linking his death to such.  If the appellant holds a degree in the medical field (e.g. RN, MD, DO) such that her various contentions could be construed as competent medical evidence, she should provide proof of her receipt of such a degree on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify the dates of ACDUTRA or INACDUTRA during which she believes his pulmonary fibrosis was manifested or caused by a specific event or injury.  Additionally, advise the appellant that if she holds a degree in the medical field (e.g. RN, MD, DO, etc.) that she should provide proof of her receipt of such a degree to the RO/AMC.  

2.  Request all service personnel and service treatment records for the Veteran's reserve service through official sources.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.  If obtaining these records is deemed impossible, a notation should be made to the claims folder as to why this information is unavailable.  Thereafter, the appellant should be notified that the records could not be obtained. 

3.  After conducting any additional development deemed necessary, readjudicate the appellant's claim, to include consideration of the evidence added to the record since the last supplemental statement of the case.  If the benefit sought on appeal remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

